DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-11 are rejected under 35 U.S.C. 101, the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “computer readable medium” described in the claims cover both transitory signal and non-transitory media. The specification does not explicitly limit the claimed technology to only non-transitory embodiments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Albasheir et al. (U.S. Patent Application Number: 2019/0075431).
Consider claim 1; Albasheir discloses a User Plane Function element selection method, comprising: 
judging, by a Session Management Function element, whether a target Radio Access Network node is connected to a current User Plane Function element [e.g. based on managing communication sessions (par. 21; par. 67, line 2 – par. 68, line 6)];
when the target Radio Access Network node is not connected to the current User Plane Function element [e.g. based on user mobility (par. 67, line 2 – par. 68, line 6)], determining that a user terminal is moved out of a current User Plane Function service area [e.g. based on user mobility (par. 21; par. 67, line 2 – par. 68, line 6)]; 
sending, by the Session Management Function element, a resource acquisition request to a Network Repository Function (par. 28, lines 1-3), wherein a resource response message comprises a User Plane Function list (par. 29, lines 1-6), and the User Plane Function list comprises a User Plane Function address (par. 47, lines 9-12), and a service application ID list supported by a User Plane Function element (par. 29, lines 1-6); 
receiving, by the Session Management Function element, the resource response message fed back by the Network Repository Function (par. 29, lines 1-3); 
judging (par. 47, lines 12-15), by the Session Management Function element, whether a current service application ID carried by the user terminal belongs to the service application ID list supported by the User Plane Function element (par 27, line 1 – par. 28, line 6; par. 29, lines 1-6; par. 31; par. 46, line 10 – par. 47, line 5); and

Consider claim 2; Albasheir discloses the resource acquisition request comprises a network slice identification S-NSSAI [e.g. virtualization (par. 13, lines 1-8; par. 47, lines 10-12)], an access technology type being used by a User Equipment (par. 28, lines 3-7; par. 32), 32a service application ID (par. 28, lines 3-7; par. 46, lines 10-16), and User Equipment location information (par. 28, lines 3-7).
Consider claim 3; Albasheir discloses the User Plane Function address comprises an Internet Protocol address and a tunnel (e.g. traffic communication) identification of the target User Plane Function element (par. 47, lines 5-15).
Consider claim 4; Albasheir discloses an electronic device, comprising: 
a memory (par. 79), wherein instructions are stored in the memory (par. 79); and 
a processor (par. 78), wherein the processor is configured to execute the instructions to perform operations for a User Plane Function element selection (par. 78), and the operations comprising the following steps: 
 judging whether a target Radio Access Network node is connected to a current User Plane Function element [e.g. based on managing communication sessions (par. 21; par. 67, line 2 – par. 68, line 6)];
when the target Radio Access Network node is not connected to the current User Plane Function element [e.g. based on user mobility (par. 67, line 2 – par. 68, line 6)], determining that a user terminal is moved out of a current User Plane Function service area [e.g. based on user mobility (par. 21; par. 67, line 2 – par. 68, line 6)]; 

receiving the resource response message fed back by the Network Repository Function (par. 29, lines 1-3); 
judging (par. 47, lines 12-15) whether a current service application ID carried by the user terminal belongs to the service application ID list supported by the User Plane Function element (par 27, line 1 – par. 28, line 6; par. 29, lines 1-6; par. 31; par. 46, line 10 – par. 47, line 5); and
when the current service application ID carried by the user terminal belongs to the service application ID list supported by the User Plane Function element (par 27, line 1 – par. 28, line 6; par. 29, lines 1-6; par. 31; par. 46, line 10 – par. 47, line 5), accessing the user terminal to a target User Plane Function element (par 27, line 1 – par. 28, line 6; par. 29, lines 1-6; par. 31; par. 46, line 10 – par. 47, line 5).
Consider claim 5; Albasheir discloses the resource acquisition request comprises a network slice identification S-NSSAI [e.g. virtualization (par. 13, lines 1-8; par. 47, lines 10-12)], an access technology type being used by a User Equipment (par. 28, lines 3-7; par. 32), 32a service application ID (par. 28, lines 3-7; par. 46, lines 10-16), and User Equipment location information (par. 28, lines 3-7).
Consider claim 6; Albasheir discloses the User Plane Function address comprises an Internet Protocol address and a tunnel (e.g. traffic communication) identification of the target User Plane Function element (par. 47, lines 5-15).
Consider claim 8; Albasheir discloses a computer readable medium (par. 79, lines 12-21), wherein computer programs are stored in the computer readable medium, and the computer programs are configured to be executed by one or more processors of an electronic device to cause the electronic 
judging, by a Session Management Function element, whether a target Radio Access Network node is connected to a current User Plane Function element [e.g. based on managing communication sessions (par. 21; par. 67, line 2 – par. 68, line 6)];
when the target Radio Access Network node is not connected to the current User Plane Function element [e.g. based on user mobility (par. 67, line 2 – par. 68, line 6)], determining that a user terminal is moved out of a current User Plane Function service area [e.g. based on user mobility (par. 21; par. 67, line 2 – par. 68, line 6)]; 
sending, by the Session Management Function element, a resource acquisition request to a Network Repository Function (par. 28, lines 1-3), wherein a resource response message comprises a User Plane Function list (par. 29, lines 1-6), and the User Plane Function list comprises a User Plane Function address (par. 47, lines 9-12), and a service application ID list supported by a User Plane Function element (par. 29, lines 1-6); 
receiving, by the Session Management Function element, the resource response message fed back by the Network Repository Function (par. 29, lines 1-3); 
judging (par. 47, lines 12-15), by the Session Management Function element, whether a current service application ID carried by the user terminal belongs to the service application ID list supported by the User Plane Function element (par 27, line 1 – par. 28, line 6; par. 29, lines 1-6; par. 31; par. 46, line 10 – par. 47, line 5); and
when the current service application ID carried by the user terminal belongs to the service application ID list supported by the User Plane Function element (par 27, line 1 – par. 28, line 6; par. 29, lines 1-6; par. 31; par. 46, line 10 – par. 47, line 5), accessing the user terminal to a target User Plane 
Consider claim 9; Albasheir discloses the electronic device is a Session Management Function element (par. 21).
Consider claim 10; Albasheir discloses the resource acquisition request comprises a network slice identification S-NSSAI [e.g. virtualization (par. 13, lines 1-8; par. 47, lines 10-12)], an access technology type being used by a User Equipment (par. 28, lines 3-7; par. 32), 32a service application ID (par. 28, lines 3-7; par. 46, lines 10-16), and User Equipment location information (par. 28, lines 3-7).
Consider claim 11; Albasheir discloses the User Plane Function address comprises an Internet Protocol address and a tunnel (e.g. traffic communication) identification of the target User Plane Function element (par. 47, lines 5-15).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646